IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

        MICHAEL BRANDON ADAMS v. ERIC QUALLS, WARDEN

                 Appeal from the Criminal Court for Davidson County
                       No. 4681 J. Randall Wyatt, Jr., Judge


                No. M2014-00174-CCA-R3-HC - Filed August 11, 2014




The Appellant, Michael Brandon Adams, appeals the trial court’s summary dismissal of
his petition for habeas corpus relief. The judgment of the trial court is affirmed.


    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed
            Pursuant to Rule 20, Rules of the Court of Criminal Appeals

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which J ERRY L. S MITH
AND T HOMAS T. W OODALL, JJ., joined.


Michael Brandon Adams, Nashville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General & Reporter; and Sophia Lee, Senior Counsel, for the
Appellee, State of Tennessee.

                               MEMORANDUM OPINION

        The Appellant pleaded guilty to aggravated child abuse in 2004. Michael Brandon
Adams v. State, No. M2007-00396-CCA-R3-PC, 2008 WL 544605 (Tenn. Crim. App., at
Nashville, Feb. 21, 2008), perm. app. denied, (Tenn., June 23, 2008). The Appellant was
sentenced to an eighteen-year prison term, to be served at 100%. In 2013, the Appellant filed
a petition for a writ of habeas corpus, claiming that he had received the ineffective assistance
of counsel and challenging his sentence. The trial court summarily dismissed the petition.
In response to the record and the Appellant’s brief on appeal, the State has moved this Court
to affirm the trial court’s ruling pursuant to Court of Criminal Appeals Rule 20. Said request
is granted.

       Article I, Section 15 of the Tennessee Constitution guarantees the right to seek habeas
corpus relief, and Tennessee Code Annotated Sections 29-21-101 et seq. codify the
applicable procedure for seeking such a writ. The grounds upon which our law provides
relief, however, are very narrow. McLaney v. Bell, 59 S.W.3d 90, 92 (Tenn. 2001). Habeas
corpus relief is available in this state only when it appears on the face of the judgment or the
record of the proceedings that the trial court was without jurisdiction to convict or sentence
the defendant or that the sentence of imprisonment has otherwise expired. Archer v. State,
851 S.W.2d 157, 164 (Tenn. 1993). Only jurisdictional defects in a sentence may be
challenged in a habeas corpus petition. See Edwards v. State, 269 S.W.3d 915, 924 (Tenn.
2008). Accordingly, the judgment or record must plainly show that a sentence directly
contravenes a governing statute or is otherwise unavailable under governing statutes. Id.
Offender classification, however, is a non-jurisdictional element of sentencing. Id.

       Having reviewed the record on file, this Court concludes that the trial court did not
err in summarily dismissing the Appellant’s petition for habeas corpus relief. The
Appellant’s sentences have not expired, and there is nothing on the face of the judgments or
the record to suggest that the trial court lacked jurisdiction to sentence the Appellant. The
Appellant’s claim that he entered a involuntary guilty plea because he received the
ineffective assistance of counsel is not an appropriate claim; it is merely a claim that the
judgment of his conviction may be voidable, which is not a cognizable claim for habeas
corpus relief. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). Accordingly, the State’s
motion is granted, and the judgment of the trial court is hereby affirmed in accordance with
Rule 20.




                                            ____________________________________
                                            R OBERT W. W EDEMEYER, J UDGE




                                               2